          Case 3:20-cv-00617-VC Document 45 Filed 05/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 DEBORAH SCHICK,                                  Case No. 20-cv-00617-VC
               Plaintiff,
                                                  SCHEDULING ORDER
         v.
                                                  Re: Dkt. No. 43
 CALIBER HOME LOANS, INC., et al.,
               Defendants.


The court adopts the following schedule as proposed by the parties in Dkt. No. 43:
         Case 3:20-cv-00617-VC Document 45 Filed 05/08/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: May 8, 2020
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
